Citation Nr: 0716387	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In June 2006, this appeal was remanded by the Board to the RO 
via the Appeals Management Center (AMC) to obtain additional 
clinical information.  


FINDING OF FACT

The degenerative joint disease of the lumbar spine is 
productive of no more than forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.


CONCLUSION OF LAW

The criteria for a 20 percent rating for degenerative joint 
disease of the lumbar spine have been met, but no higher. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5292, 5295 (2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5237, 
5242 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

The veteran's degenerative joint disease of the lumbar spine 
is rated as 10 percent disabling. The schedular criteria by 
which the veteran's disability can be rated have changed 
during the pendency of his appeal. See 68 Fed. Reg. 51454- 
51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date. VAOPGCPREC 3-2000.  The RO already has 
considered the severity of the veteran's low back disability 
under both the former and revised criteria, so he is not 
prejudiced by the Board doing the same without first 
remanding the case to the RO. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board has not considered rating the veteran's 
degenerative joint disease of the lumbar spine under 
Diagnostic Codes 5293 and 5243, intervertebral disc syndrome, 
in effect prior and subsequent to rating criteria changes, in 
that there is no medical evidence of any relationship between 
his service-connected disability and current post-operative 
disc disease. This will be discussed subsequently.  

The Board has considered rating the veteran's degenerative 
joint disease of the lumbar spine due to limitation of motion 
and as lumbosacral strain, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295, (prior to September 26, 
2003), since the criteria for lumbosacral strain contemplates 
arthritis and limitation of motion of the lumbar spine to 
some degree. Under Diagnostic Code 5003 (arthritis, 
degenerative-hypertrophic or osteoarthritis), ratings there 
under are done on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint or joints 
involved.

Under the rating criteria in effect prior to September 26, 
2003, limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, and 40 percent rating if it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In addition 
under the previous 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003),  a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion; a 20 
percent evaluation is warranted when the disability is 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position; 
and a 40 percent rating for severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
included 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine). The revised rating 
formula provides that an evaluation of 10 percent evaluation 
is assigned when forward flexion of the thoracolumbar spine 
is greater than 60 degrees but not greater than 85 degrees; 
or, when forward flexion of the cervical spine is greater 
than 30 degrees but not greater than 40 degrees; or, when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, when the combined range of motion of the cervical spine 
is greater than 170 degrees but not greater than 335 degrees; 
or, when there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

A 20 percent is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 40 percent rating is 
available where forward flexion of the thoracolumbar spine is 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. A Note to the General Rating Formula for 
Diseases and Injuries of the Spine provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.

VA clinical records from March through June 2004 show the 
veteran reported a long history of back symptoms with post-
service back surgery. He received treatment during the time 
for low back pain and radiation of pain into the left leg. 
Degenerative arthritis and degenerative disc disease of the 
lumbar spine were reported and were confirmed by radiological 
findings. A May 2004 VA medical examination revealed that 
flexion of the lumbar spine was to 60 degrees with complaints 
of pain on motion. An electromyelogram (EMG) in May 2004 
revealed left sacroiliac radiculopathy. An MRI revealed mild 
degenerative changes at L3, L4/5 and L5/S1.

A VA medical examination of the spine was performed in July 
2004. It was reported that the veteran had a history of an on 
the job (back) injury in 1976, and a laminectomy at L4-5 and 
L5-S1 was subsequently performed. The veteran complained of 
back discomfort that radiated into his left lower extremity. 
The physical examination revealed that the veteran's gait and 
posture were normal.  Straight leg raising was negative, 
bilaterally. Range of motion testing of the lumbar spine 
revealed that flexion was 60/90 degrees; extension was 15/30 
degrees; side bending was 45 degrees, normal; and rotation 
was 45 degrees, normal. It was reported that there was no 
back spasm. 

The diagnostic impression was status post-operative lumbar 
laminectomy to L4-5 and L5-S1 with evidence of old 
radiculopathy on EMG. The examiner commented that it was 
unlikely that present problems were related to an injury to 
the lumbar spine and that some complaints of backache were 
present on active duty.  It was stated that the fact that the 
veteran suffered an injury in 1976 so severe to require a 
double laminectomy suggests a new problem rather than an old 
one. The new problem of 1976 was responsible for scar 
formation which produced the chronic radiculopathy. It was 
stated that it was unlikely that it was related to his 
service-connected back injury, and very likely related to 
work comp injury surgery.  

At an August 2004 VA medical examination of the peripheral 
nerves, the veteran's complaints of back pain with burning 
and numbness down the lateral surface of the left le was 
reported.  The diagnostic impression was, past medial history 
significant for previous back surgery with chief complaint of 
left leg burning and numbness with an under impressive exam, 
but diagnostics that corroborate the diagnosis of left S1 
radiculopathy, mild to moderate disability.

Analysis
Preliminarily, it is noted that the veteran has lumbar spine 
pathology other than the service-connected degenerative joint 
disease of the lumbar spine, including post-operative disc 
pathology and S-1 radiculopathy, confirmed by medical 
findings. For purposes of this appeal the sole disablement 
for consideration by the Board is degenerative joint disease 
of the lumbar spine. The medical data clearly indicates that 
other low back pathology, specifically left S1 radiculopathy, 
is not the result of the service-connected degenerative joint 
disease, but rather is related to a post-service back injury. 
There is no medical evidence to the contrary that associates 
the other lumbar pathology to the service-connected 
degenerative joint disease of the lumbar spine. As a result, 
rating criteria involving intervertebral disc syndrome, prior 
to and after regulatory changes is not applicable.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 
23, 2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  

The medical findings reveal evidence indicating the veteran 
has substantial limitation of motion of the lumbar spine. It 
is noted that consistently, VA findings have shown the 
veteran has 60 degrees of forward flexion of the lumbar 
spine. The revised regulatory criteria for degenerative 
arthritis of the spine provides for a 20 percent rating where 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees. In that the medical evidence 
has consistently shown limitation of lumbar flexion to 60 
degrees, it is apparent that the veteran meets the criteria 
for a 20 percent disability evaluation under Diagnostic Code 
5242,degenerative arthritis,  but no higher. The medical 
evidence does not reveal pathology consistent with severe 
limitation of motion of the lumbar spine; severe lumbosacral 
strain; forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine lumbar.  
It must be noted that the veteran's degenerative joint 
disease of the lumbar spine contemplates the spine in terms 
of a joint. As a result, the Board is obligated to consider 
the veteran's disability with respect to whether an 
additional rating should be given for functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups), and also functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, and painful motion under38 C.F.R. § 
4.59. It is necessary to consider these regulatory provisions 
in the case of disabilities involving a joint rated on the 
basis of limitation of motion. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). While there is medical evidence of pain on 
motion of the lumbar spine, the veteran has lumbar pathology 
unrelated to his service-connected disability, and it is 
apparent that any functional loss or pain is contemplated by 
the 20 percent disability award. The examination showed no 
significant episodes of weakness and no spasm. The Board 
concludes that there is no persuasive evidence of additional 
functional loss caused by his service-connected back 
disability so as to more nearly approximate the criteria for 
a higher rating under any applicable Codes. 38 C.F.R. §§ 
4.40, 4.45, 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The weight of the evidence is in favor 
of the veteran's claim. The veteran's disability picture 
approximates the criteria necessary for a 20 percent rating 
for degenerative joint disease of the lumbar spine, but no 
higher.  

Duties to Notify and to Assist
Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in July 2001 (issued in connection with the claim 
for service connection for a lower back disability) provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  Though the 
letter did not tell the veterans to submit any additional 
evidence that he had in his possession, he is not prejudiced 
as the claim of service connection was granted.  In addition, 
the statement of the case issued in October 2004 provided the 
veteran with notice of the regulations pertaining to the 
assignment of ratings, to include the schedular criteria for 
rating lumbar disorders.  The Board also notes that the 
veteran was provided information regarding the effective date 
assigned in the rating decision of September 2003.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His treatment records 
have been obtained.  He has had a hearing.  He has been asked 
to submit additional information regarding his claim in a 
letter of October 2006 issued after the Board had ordered 
additional development in the Remand of June 2006.  The 
veteran failed to return and of the requested information.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

An initial rating of 20 percent for degenerative joint 
disease of the lumbar spine is granted, but no higher, 
subject to controlling regulations applicable to the 
provision of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


